IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

LYONS INSURANCE AGENCY INC.,            )
a Delaware Corporation,                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                                ) C.A. No. 2017-0092-SG
                                        )
HOWARD WILSON and GMG                   )
INSURANCE AGENCY,                       )
a Pennsylvania Limited Liability        )
Company,                                )
                                        )
                  Defendants.           )

                        MEMORANDUM OPINION

                      Date Submitted: January 14, 2021
                       Date Decided: April 29, 2021

Michael P. Kelly, Andrew S. Dupre, and Janine L. Faben, of MCCARTER &
ENGLISH, LLP, Wilmington, Delaware, Attorneys for Plaintiff.

Blake Bennett and Dean R. Roland, of COOCH & TAYLOR PA, Wilmington,
Delaware, Attorneys for Defendant Howard Wilson.

Lawrence V. Cronin, of SMITH KATZENSTEIN & JENKINS LLP, Wilmington,
Delaware, Attorneys for Defendant GMG Insurance Agency.




GLASSCOCK, Vice Chancellor
       In reference to an underpowered steamboat with a big whistle, a nineteenth-

century waterman supposedly said that she could go, or she could blow, but she

could not go and blow. The vessel had marginally enough steam to make way, but

when steam was diverted to blow the whistle, she went dead in the water.

       The Defendants’ case in the damages phase of this litigation, described in this

post-trial Memorandum Opinion, is like that steamboat.

       The case involves a non-compete in the employment contract of defendant

Howard Wilson, an insurance broker, with his employer, plaintiff Lyons Insurance

Agency, Inc. (“Lyons”). 1 That contract protected Lyons’ rights to Wilson’s “Book

of Business”—his list of clients with whom he had relations. Lyons in turn had hired

Wilson from another brokerage, non-party USI Insurance Services (“USI”). Lyons

spent two years litigating over a non-compete in that relationship, which it finally

settled by buying Wilson’s Book of Business from USI for more than half a million

dollars. Wilson then promptly quit Lyons and decamped for a competitor, Defendant

GMG Insurance Agency (“GMG”), where, per Lyons, he began servicing parts of

the Book of Business on GMG’s behalf. I first heard Lyons’ request for preliminary

injunction. I declined to enjoin Wilson’s work for GMG, based on the existence of

a buy-out provision in his employment agreement, which I found operated as a



1
  See generally Lyons Ins. Agency, Inc. v. Wilson, 2018 WL 4677606 (Del. Ch. Sept. 28, 2018)
[hereinafter Lyons I].
                                             1
liquidated damages clause to vitiate the likelihood of irreparable harm.2 At the

preliminary injunction hearing, Wilson testified that he had no choice but to follow

his most valuable clients to GMG because, despite his best efforts, he couldn’t entice

them to join him at Lyons.3 The parties then entered discovery and moved for

summary judgment. I found, via Memorandum Opinion of September 28, 2018, that

Wilson had broken the employment agreement when he went to work at GMG.4 I

also held that GMG had potential liability for tortious interference with that

contract.5 The Defendants maintained throughout that they had not intended to

purloin business from Lyons, and contested damages. I entered partial summary

judgment in favor of Lyons and directed the parties to prepare for a damages hearing.

       The Defendants appeared to be making way towards a defense of the damages

phase of the action, in part because of the idiosyncratic liquidated damages provision

in the employment agreement, and the rather convoluted progress of the Book of

Business, which had been subject to an injunction during the Wilson/USI litigation.

When it came time to sound off at trial, however, the Defendants’ case lost all

momentum. Wilson submitted an affidavit shortly before the hearing recanting his

prior testimony as perjurious; he admitted that he had plotted with GMG principals


2
  See Telephonic Rulings on Pl.’s Mot. for Prelim. Inj. 12:2–13:16.
3
   See, e.g., Tr. of Oral Arg. on Pl.’s Mot. for Prelim. Inj. 125:20–129:14, 132:18–136:6,
Dkt. No. 81.
4
  See Lyons I at *6–*8. A more abundant recitation of the facts leading to my findings on summary
judgment can be found in Lyons I. I also rely on those facts here.
5
  Id. at *8.
                                               2
to breach the employment agreement and come to work at GMG, where he could

service the Book of Business.6 Faced with this new testimony, GMG settled with

the Plaintiff on the eve of the hearing, leaving Wilson alone in that Lyons’ den.

Wilson testified at the damages hearing, contrary to his earlier sworn testimony but

consistent with the eleventh-hour affidavit, that he had conspired with the GMG

principals to leave Lyons and come to GMG to service accounts that were part of

the Book of Business, and further to lie about those facts in this action. 7

       In this Memorandum Opinion, I address damages for Wilson’s breach of

contract. I also consider Lyon’s oral motion for fee shifting, under the bad faith

exception to the American Rule under which each party is ordinarily responsible for

its own legal fees. Lyons’ counsel made perhaps the most cogent, and certainly the

briefest, argument for fee shifting under the bad faith exception I have been

privileged to hear: “perjury is bad faith.”8 True. Not only is perjury a criminal and

immoral act, it is precisely inimical to the business of a court: the search for truth in

way of doing justice. Moreover, had Wilson been truthful from the beginning of this

litigation, its course would have been brief. Instead, Lyons has undergone a long

and expensive litigation slog.         Thus, both as incentive against perjury and,




6
  See Suppl. Aff. of Howard Wilson, Dkt. No. 183.
7
  Trial Tr. 21:4–25:20, Dkt. No. 188.
8
  Trial Tr. 36:21–36:22, Dkt. No. 188 (emphasis added).
                                              3
independently, because it is required in the interest of justice, I grant Lyons’ motion

to shift fees.

       A brief recitation of the background is followed by my reasoning, below.

                                     I. BACKGROUND 9

       A. The Parties

       Plaintiff Lyons, a Delaware corporation, is an insurance broker with its

principal place of business in Wilmington, Delaware. 10 Lyons’ clientele includes

commercial clients in Delaware, Pennsylvania, and elsewhere in the United States.11

       Defendant Howard Wilson worked for Lyons as a risk advisor from July 2014

to August 2016. 12 Prior to joining Lyons, Mr. Wilson was employed in a similar

role at USI. 13 Wilson began working at GMG on August 15, 2016, after leaving

Lyons.14




9
  I recite the facts as I find them based upon the evidence submitted by the parties. To the extent
there was conflicting evidence, I have weighed the evidence and made findings based on the
preponderance of the evidence. In pursuit of brevity, I sometimes omit from this Background
discussion testimony in conflict with the preponderance of the evidence. In such cases, I
considered the conflicting testimony, and I rejected it. Citations to Joint Trial Exhibits (“JX”) are
expressed as JX __, at __. For clarity, certain citations to JXs reference the section number of a
document (§) instead of the JX page. Citations in the form “Stip. ¶ __” refer to the Joint Pre-Trial
Stipulation and Order.
10
   Stip. ¶ 1, Dkt. No. 172.
11
   Stip. ¶ 1.
12
   See Lyons I at *1; Stip. ¶ 3.
13
   Stip. ¶ 4.
14
   Lyons I at *2.
                                                 4
      Defendant GMG is an insurance broker serving clients in Delaware,

Pennsylvania, and elsewhere in the United States.15

      B. Relevant Facts

             1. Wilson Joins Lyons and USI Sues

      Because the insurance business is based on personal relationships, insurance

professionals such as Wilson are said to have a Book of Business consisting of their

clients and prospective clients, often built up through considerable personal time and

effort. 16 Prior to joining Lyons in 2014, while Wilson was at USI, the annual revenue

of his Book of Business was over $500,000. 17 Much of that revenue was generated

by his largest client, OTG Management, Inc. (“OTG”). 18 When Wilson left his

previous employer to join Lyons, approximately three-quarters of his Book of

Business, including OTG, was willing to follow him.19 In response, USI obtained

an injunction from a Pennsylvania state court preventing Wilson from servicing his

USI clients for two years (the “USI Injunction”). 20 The clients who had followed

Wilson were dispersed among other brokers. 21 Although Wilson’s valuable Book



15
   Id.
16
   See id.
17
   Id. at *1–*2; Stip ¶¶ 7, 9.
18
   See Lyons I at *3. OTG generated approximately $350,000 to $400,000 in annual brokerage
revenue. Stip. ¶ 8. Wilson’s Book of Business at the time also encompassed several other
accounts, including The Fruscione Company, LLC, Dandrea Masonry, Inc., and Delaware
Quarries, Inc. See, e.g., id.
19
   Lyons I at *2.
20
   Id.
21
   Id.
                                            5
of Business had been temporarily lost, Lyons paid for all of Wilson’s expenses in

the USI litigation and continued to employ him for two years. 22

               2. Wilson’s Employment at Lyons

       While employed with Lyons, Wilson was payed an annual salary of $205,000,

a $50,000 signing bonus, life, health, and disability insurance, and contributions to

a 401(k) plan. 23 This salary was based, at least in part, on the value of the Book of

Business Wilson was supposed to have brought to Lyons from USI, but which was

subject to the USI injunction. 24    At Lyons, Wilson’s responsibilities included

maintaining as much of a relationship with those clients as he could without violating

the USI injunction.25 Lyons had encouraged Wilson to help these clients select new

brokers and, at Wilson’s suggestion, some of his former clients went to GMG.26

Wilson was also expected to cultivate relationships with potential new clients in

order to bring business to the firm. 27 Lyons paid for Wilson to attend meetings in

Las Vegas, the Bahamas, and elsewhere with his former clients and potential new

clients.28 Contrary to Lyons’ and Wilson’s prior expectations, Wilson generated no

income from his Book of Business because of the USI injunction.29 Furthermore,


22
   See id. at *2–*3.
23
   Id. at *2.
24
   Id.
25
   Id. at *3.
26
   Id. at *2.
27
   Id. at *3.
28
   Id.
29
   Id.
                                          6
he generated only $30,000 to $40,000 in new business during his employment with

Lyons.30

              3. The Employment Agreement

       When Wilson left USI, he signed an Employment Agreement with Lyons.31

The Employment Agreement provided that in the event Wilson ever serviced his

Book of Business at a competing company, he would owe Lyons 1.5 times the value

of that Moved Business—“the annualized amount of commissions generated by that

portion of the Book of Business” moved to the new employer, “to be determined by

Lyons in its sole discretion.” 32 The Employment Agreement also prohibited Wilson

from engaging in competitive behavior, such as “impair[ing] or attempt[ing] to

impair any relationship” between Lyons and its customers or prospective

customers, 33 or any of Lyons’ proprietary information. 34 These provisions would

remain in effect for two years after Wilson's employment with Lyons was

terminated.35




30
   Id.
31
   Id.; see also generally JX 2 (the Employment Agreement).
32
   See JX 2 §§ 3.3.5, § 4.1.
33
   JX 2 § 4.3; see also JX 2 §§ 3.2.5–3.2.6, § 3.3.2, § 4.2.
34
   See JX 2 § 2.
35
   Lyons I at *4; JX 2 § 4.1, § 4.3. Some of Lyons’ obligations under the Employment Agreement,
including those with respect to confidentiality, never terminate. See, e.g., JX 2 § 2.
                                              7
              4. Wilson Leaves Lyons for GMG

       As noted above, Wilson, with Lyons’ knowledge and agreement, provided

personal recommendations to several of his clients for brokers they might consider

while the injunction prevented Lyons from soliciting or accepting their business.36

GMG was one of the brokers Wilson recommended. 37 Wilson had a preexisting

friendly relationship of many years with GMG’s two principals and GMG had

previously expressed interest in hiring him. 38 Wilson recommended GMG to OTG,

his largest client, in the fall of 2015, after OTG expressed dissatisfaction with the

previous broker Wilson suggested.39 Around this time, a plan materialized between

Wilson and GMG whereby Wilson would leave Lyons after the USI litigation

concluded and join GMG to service his former clients. 40

       In 2016, Lyons paid USI $525,000 to settle the litigation.41                 The USI

injunction was lifted and its non-competition requirements ended. 42                  Shortly




36
   Stip ¶ 24.
37
   Trial Tr. 20:10–20:20.
38
   Stip ¶ 26.
39
   Id. ¶ 25.
40
   Trial Tr. 49:2-49:12; see also Stip ¶ 27 (noting that Wilson provided GMG with a copy of his
employment agreement at Lyons in 2015); Suppl. Wilson Aff. ¶¶ 11–14, Dkt. No. 183 (listing
meetings between Wilson, GMG’s principals, and OTG’s Chief Financial Officer, Joe Ozalas, at
which OTG’s account and Wilson’s eventual employment with GMG were discussed).
41
   Lyons I at *3.
42
   Id.
                                              8
thereafter, Wilson resigned from Lyons and began employment with GMG on

August 15, 2016.43

       As part of his employment at GMG, Wilson serviced clients that were

previously part of his Book of Business at USI, but which were serviced by GMG

following the USI injunction, including OTG.44 The annual revenue of the moved

clients was over $500,000. 45 In other words, these moved clients were the majority

of Wilson’s Book of Business.46

       Wilson also hoped to be able to move some of Lyons’ existing clients to

GMG. 47 This effort was unsuccessful, however; Lyons declined to allow Wilson

and GMG to buy out those clients, so they remained at Lyons. 48

              5. Lyons Brings Suit Against Wilson and GMG

       Lyons initiated this action in 2017 seeking, among its other claims,

preliminary injunctive relief and to hold Wilson liable for breaching the

Employment Agreement. 49          After denying Lyons’ request for a preliminary

injunction, I heard oral argument on the parties’ cross-motions for summary


43
   Id.
44
   Id. Evidently, OTG was pleased with the service it received at GMG, including that a GMG
account executive saved OTG approximately $1 million by discovering an error that Wilson
overlooked. Trial Tr. 23:6–23:23.
45
   Lyons I at *3. The gross revenue on Wilson’s Book of Business in 2017 was $7,105,659.78. JX
33.
46
   In 2017, Wilson’s commissions from OTG alone were over $200,000. Id.
47
   Lyons I at *3.
48
   Id.
49
   Id. at *4.
                                              9
judgment on June 11, 2018, at which time the parties agreed that there were no

genuine issues of material fact.50 I issued a Memorandum Opinion on September

28, 2018 finding that by servicing clients that would likely have been at Lyons but

for the USI injunction, Wilson impaired Lyons’ relationships with those prospective

clients in violation of the Employment Agreement.51 I directed the parties to confer

regarding the remaining issues and appropriate remedy. 52 After an unsuccessful

attempt to mediate, the parties proceeded to a trial on December 10, 2020. 53

              6. Wilson has a Change of Heart and GMG Settles

       Shortly before trial, Wilson recanted his prior testimony as perjurious.54 He

admitted that he had plotted with GMG principals to breach the Employment

Agreement and come to work at GMG, where he could service the former clients

that had moved there.55 A few hours later, Lyons and GMG informed the Court that

they had reached an agreement in principle to settle the claims between them.56

Thus, the trial was limited to determining the extent to which Lyons was damaged

by Wilson’s conduct.


50
   See id. at *5.
51
    Id. at *6–*8. I granted the Defendants’ Motion for Summary Judgment with respect to
allegations of aiding and abetting, unjust enrichment, and civil conspiracy, and denied Summary
Judgment as to tortious interference. Id.
52
   Id. at *10.
53
   See, e.g., Ltr. to Counsel Confirming Trial, Dkt. No. 161.
54
   See Suppl. Wilson Aff., Dkt. No. 183.
55
   E.g., id. ¶ 11. Per Wilson, this plan was first conceived over breakfast in early 2016 and
culminated with a lunch sometime in May of that year. See id. ¶¶ 11–14.
56
   See Ltr. re Partial Settlement, Dkt. No. 185.
                                              10
       Wilson testified at the damages hearing—contrary to his earlier sworn

testimony but consistent with his affidavit—that he had conspired with GMG to

leave Lyons to service his Book of Business at GMG, and further to lie about those

facts in this action. 57

       C. Procedural History

        At trial on December 10, 2020, the Plaintiff presented its evidence of damages

and made a post-trial oral application for fee-shifting. 58 Wilson responded in writing

on January 7, 2021.59 The Plaintiff submitted its reply on January 14, 2021 and I

consider the matter submitted for decision as of that date. 60

                                          II. ANALYSIS

        Having already found that Wilson breached the Employment Agreement, all

that remains is for me to determine the appropriate quantum of damages. Lyons has

posited two different measures of damages: (1) liquidated damages pursuant to

Section 4.1 of Wilson’s Employment Agreement; and (2) rescissory damages.61

Lyons also requested that 50% of its legal fees should be shifted to Wilson under the



57
   E.g., Trial Tr. 21:4–25:20, Dkt. No. 188. He also testified that, while still employed by GMG,
he felt pressure from the principals there to “stick to the [original, false] story” that there had been
no such plan throughout this litigation. Trial Tr. 23:24–24:18. After being let go from GMG,
Wilson wanted to “set the record straight,” clear his conscience, and “let the chips fall where they
may.” Id. 25:18–25:20.
58
   See generally Trial Tr.
59
   Def.’s Post-Trial Opp’n Br., Dkt. No. 189.
60
   Pl.’s Post-Trial Reply Br., Dkt. No. 191.
61
   Trial Tr. 56:16-61:15; Pl.’s Post-Trial Reply Br. ¶ 7.
                                                  11
bad-faith exception to the American Rule. 62 Because the buyout provision provides

an adequate legal remedy for Wilson’s breach of the employment agreement, I adopt

that metric. In light of Wilson’s perjurious pre-trial conduct, I also find Wilson

responsible for 50% of Lyons’ fees in this litigation.

       The buyout provision of Section 4.1 of Wilson’s Employment Agreement

provided that in the event of Moved Business, Wilson was to pay Lyons “an amount

equal to 1.5 times the Moved Business.”63 Throughout the majority of this litigation,

the Plaintiff sought damages based on Section 4.1.                This Court may enforce

liquidated damages clauses where they “reasonably relate to an actual anticipated

loss caused by the employee’s anti-contractual competition.”64 As part of my

previous ruling, I found the buyout provision in the Employment Agreement valid

and enforceable. 65 I requested guidance, however, as to the amount of damages

required by the buyout provision in this scenario: where some of the clients Wilson

serviced at GMG, including OTG, initially moved as a result of the USI injunction,

rather than as a result of Wilson’s anti-competitive behavior.66 At trial, Lyons

proffered a damages calculation based on the buyout provision, applying that




62
   Trial Tr. 56:20–57:12.
63
   JX 2 § 4.1.
64
   Lyons Ins. Agency, Inc. v. Wark, 2020 WL 429114, at *1 (Del. Ch. Jan. 28, 2020).
65
   Lyons I, 2018 WL 4677606, at *9 (Del. Ch. Sept. 28, 2018).
66
   In fact, as noted above, some of them moved at Lyons’ behest.
                                              12
formula to the clients from Wilson’s Book of Business that he serviced at GMG.

That amount, which was not contested by Wilson, is $1,011,541. 67

       Wilson objects that these damages lack sufficient proximity to the breach to

be appropriate. He argues that Lyons must prove that but for the breach, OTG and

the other Book of Business entities would have been Lyons’ customers.68 But that

is not how the buyout provision of the contract is structured. OTG, as well as other

customers, comprised Wilson’s Book of Business, for which he was hired by Lyons.

Wilson caused some of these customers, principally OTG, to move to GMG. 69 He

then secretly agreed with GMG to become employed by GMG to service these

accounts, once Lyons was able to terminate the litigation with his former employer

at considerable expense to Lyons, making Wilson’s scheme possible. I find it

reasonable to treat these clients as Moved Business for the computation of

damages. 70




67
   See, e.g., Trial Tr. 59:22–60:11; Pl.’s Post-Trial Reply Br. 7, 7 n.11.
68
   Def.’s Damages Opp’n Br. ¶ 6, Dkt. No. 189.
69
   I previously found that these clients constituted prospective customers of Lyons at the time
Wilson moved to Lyons from USI and thus were a part of the contractually protected Book of
Business. See Lyons I at *7.
70
   Although I acknowledge that Lyons’ prospective customers do not perfectly conform to the
definition of Moved Business in the Employment Agreement, I find this method reasonable. In
other words, to the extent that it is unclear how damages should be computed in strict compliance
with the liquidated damages clause, I adopt the “1.5 times the Moved Business” rubric, agreed to
by the parties, as the metric for common-law damages.
                                               13
       Wilson also argues that damages be denied due to Lyons’ unclean hands.71

After all, he reasons, Lyons interfered with his contract with USG, causing Wilson

himself to breach, and thus equity should be closed to Lyons’ request for redress for

Wilson’s breach of its own employment agreement with him.

       Wilson, in my view, misapprehends the doctrine of unclean hands. The

doctrine protects the reputation of this court of equity, by preventing litigants who

have themselves acted inequitably with respect to the issues in litigation from

invoking the puissance of equity in aid of their turpitude. 72 The fact that the plaintiff

here was involved in a prior breach of a separate contract is no bar to its recovery of

damages—legal, not equitable, relief—in this litigation.

       In its post-trial oral application, Lyons asked that I eschew contractual

liquidated     damages      and     instead     award     damages       based     on    unjust

enrichment/rescission to repay Lyons for its investment in Wilson, which, in light of

Wilson’s new testimony, it feels Wilson wrongfully received. 73                   The parties

negotiated for the contingency of Wilson leaving to a competitor, however.

Considering Lyons’ dealings in hiring Wilson away from his previous employer, his

lack of commitment to Lyons should have come as no surprise. As detailed further



71
   E.g., Def.’s Damages Opp’n Br. ¶ 7.
72
   See, e.g., In re the Niki and Darren Irrevocable Trust, 2020 WL 8421676, *1 (Del. Ch. Feb. 4,
2020).
73
   That amount, which is derived based on Wilson’s salary at Lyons as well as what Lyons paid to
settle the USI litigation, is approximately $1,335,000.
                                              14
below, I agree that Wilson’s conduct in this litigation has been egregious. While I

find that fee shifting is warranted by Wilson’s bad faith in the litigation, that bad

faith does not inform my calculation of damages for breach of contract, which is the

wrong I seek to remedy here. The Employment Agreement provides a method for

calculating damages in the event of a breach: 1.5 times the Moved Business. That

is what Lyons agreed to, and that is what they must get.

       The contractual formula will determine the amount of damages here. Lyons

has suggested, and Wilson has not contested, that $1,011,541 represents 1.5 times

the value of the Moved Business.74 I am not able to reproduce this calculation based

on the record, however. I request an appropriate form of order as to the quantum of

contract damages, below.

       Lyons has also requested that Wilson be responsible for 50% of its legal fees

in this action, under the bad faith exception to the American Rule. 75 Its application

was brief: “perjury is bad faith per se.” 76 I agree. While I am aware that Wilson

ultimately came clean, his perjurious pre-trial conduct unreasonably delayed

resolution of this action and wasted the resources of the litigants and this Court. He

thus acted in bad faith throughout this litigation. 77


74
   See, e.g., Trial Tr. 60:4–60:12; Pl.’s Post-Trial Reply Br. 6–7, 7 n.11.
75
   See Tr. 56:20–57:12.
76
   See Trial Tr. 36:19–36:22.
77
   See Trascent Mgmt. Consulting, LLC v. Bouri, 2018 WL 4293359, at *22 (Del. Ch. Sept. 10,
2018) (noting that bad faith includes unnecessarily prolonging or delaying litigation, misleading
the court, altering testimony, changing position on an issue, and perjury).
                                               15
       Wilson argues strenuously against fee shifting. 78                He acknowledges his

perjury; nonetheless he portrays himself as a hapless creature overborne by the will

of others, finally undone by GMG’s “all-too-good offer” 79 and its principals’

suggestion that he testify falsely. Like Adam and Eve, he was importuned by the

serpent; like Jack Woltz, the Godfather made him an offer he could not refuse.

Wilson sells himself short. This brief Memorandum Opinion is no place for a

discussion of free will, but I note that our system of justice relies on the

understanding that competent individuals are moral actors making choices for which

they are responsible. I will not depart from this assumption here.

       This Court follows the American Rule, under which each party bears its own

fees.80 An exception applies, however, where bad faith in the litigation provokes

equity to act to relieve the victim of that bad faith and to protect the integrity of the

judicial process. 81 That exception is applicable here, warranting fee shifting.82 Had

Wilson been honest initially, Lyons would have avoided its litigation expense, with

the potential exception of this damages inquiry. As Lyons recognizes, Wilson was



78
   See Def.’s Damages Br. ¶¶ 12–20.
79
   Id. ¶ 19.
80
   See, e.g., Beck v. Atl. Coast PLC, 868 A.2d 840, 850 (Del. Ch. 2005) (“Under the American
Rule, litigants are expected to bear their own costs of litigation absent some special circumstances
that warrant a shifting of attorneys’ fees, which, in equity, may be awarded at the discretion of the
court.”).
81
   See, e.g., id. at 850–51; Trascent Mgmt. Consulting, 2018 WL 4293359, at *21–*22 (collecting
cases).
82
   See, e.g., Trascent Mgmt. Consulting, 2018 WL 4293359, at *22.
                                                16
but one of two defendants; accordingly, I grant their request to shift one-half of their

reasonable fees here. I exclude fees incurred after I issued Lyons I, however, in

recognition that a good-faith disagreement concerning damages might have led to

litigation expense even absent Wilson’s bad acts.

                                III. CONCLUSION

      I award damages to Lyons in the amount of 1.5 times the Moved Business,

together with prejudgment interest from the time of the breach. The parties should

consult; if they can agree on the appropriate quantum of damages, they should

provide it in a form of final order. If they cannot, I will convene a brief damages

inquiry. I also award Lyons 50% of its reasonable legal fees for this action, through

Lyons I. Lyons should file an affidavit of fees, and the parties should provide for

that in the form of order as well.




                                          17